SEPARATE CONCURRING OPINION.
WOODSON, J.
— I concur in all that my associate, Judge Graves, has written in this case, except the points dissented from’by Judge Brown, in his concurring opinion filed herein. I also concur in the latter opinion; and, in doing so, I wish to add, that to my mind it is clear, from reading the Act of 1851, that the Legislature intended therebly to exempt the endow*323ment funds of the college from, taxation, and that the only reason it had for using, in the act, the word “lands” instead of the word “endowment,” was the fact that its endowment at that time consisted exclusively of lands, with but little, if any, prospects of ever acquiring any other kind of property. In those days money in this State was almost a “mysterious stranger,” and was not viewed with the all-importance that is attached to it at the present time; consequently but little importance was paid by the Legislature to money, stocks and bonds, or other forms of personal property, thinking, doubtless, that the exemption stated in the act was sufficiently comprehensive to include whatever personal property which, perchance, might be donated to that worthy institution.